Per Curiam,
By agreement, this case was submitted and tried by the learned judge of the common pleas without the intervention of a jury. The controlling question was whether the radiators and valves attached thereto, levied on and sold by the sheriff to the plaintiff, rvere ever part of the realty, or remained personalty, and by said sale became the property of the plaintiff.
The first and second specifications, charging error in finding the facts therein recited respectively, are not sustained. Each of these findings was fully warranted by the testimony. The remaining five specifications complain of the conclusions of law therein mentioned. It is unnecessary to consider them in detail. There appears to be no error in either of them. An examination of the record has satisfied us that the learned trial judge was substantially correct in his legal conclusions, as well as in his findings of fact from which they were drawn. His opinion is an ample vindication of the correctness of both; and, for reasons therein given, we think the judgment should not be reversed.
Judgment affirmed.